t c memo united_states tax_court m bennett marcus and maria f marcus petitioners v commissioner of internal revenue respondent docket no filed date robert c forst for petitioners lisa w kuo for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and - -2 a penalty under sec_6662 a in the amount of dollar_figure after concessions the issues for decision are whether dollar_figure received by petitioners was a tax-free inheritance under sec_102 or the proceeds from the sale of property whether petitioners may deduct legal expenses in excess of the amount allowed by respondent and whether petitioners are liable for the accuracy-related_penalty either under sec_6662 for negligence or disregard of rules or regulations or sec_6662 for any substantial_understatement_of_income_tax findings_of_fact capital_gain vs inheritance petitioners maria f marcus mrs marcus and m bennett marcus mr marcus were married to each other at all relevant times they resided in anaheim california at the time the petition was filed mrs marcus' mother matilde parisi suvich mrs suvich had two other daughters gabriella and claudia unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners conceded respondent's additions to income of dollar_figure in miscellaneous income dollar_figure in interest_income and dollar_figure in capital_gain income from a mutual_fund sale petitioners also conceded respondent's reduction of automobile depreciation from dollar_figure to dollar_figure - -3 collectively referred to hereinafter as the sisters mrs suvich died in in rome italy at the time of her death she owned real_property the property located in rome and trieste italy including an apartment building located in trieste italian law controlled the distribution of mrs suvich's estate mrs marcus believed that italian law called for a property interest resembling a life_estate to first pass to her stepfather fulvio suvich with the property ultimately passing to the three daughters of mrs suvich in equal shares fulvio suvich died in rome italy in gabriella was a resident of switzerland claudia was a resident of italy and mrs marcus was a u s resident as of date after her stepfather's death disputes arose between mrs marcus and her sisters about whether to sell the property at least one of the sisters did not want to sell the property because of a poor real_estate market and italian tax considerations although mrs marcus believed she was entitled to one-third of the property disputes arose between the sisters as to who should get what and how much and how much should be given to the one and how much although respondent argued on brief that mrs marcus inherited one-third of the property in upon her mother's death respondent admitted in her answer that mrs marcus inherited through her stepfather's estate we do not find the question of which parent mrs marcus inherited through to be pivotal in deciding this case - -4 to the other mrs marcus also was leery of becoming involved in local arguments over how the property should be handled mrs marcus and her sisters decided to resolve their conflict by entering into an agreement entitled deed of family arrangement the arrangement on date the arrangement provided that the heirs defined as mrs marcus' sisters agreed to pay mrs marcus a portion of the estate one- third of the net_proceeds when and as it was liquidated in return mrs marcus waived disclaimed forfeited and forwent any interest she might have had in the property pursuant to the arrangement mrs marcus received dollar_figure in from the sale of some of the apartments in trieste italy mrs marcus was not informed of the particulars of the sales ie sale price or number of units sold the value of the property at the date of her mother's death in at mrs marcus' stepfather's death in and when she signed the arrangement was unknown to mrs marcus petitioners did not include the dollar_figure in gross_income on their federal_income_tax return attorney's_fees mr marcus worked as an obstetrician gynecologist for the marcus and staglieno medical corp the corporation in he was president of the corporation and wrote checks on its behalf he periodically paid attorneys to defend him in lawsuits brought - -5 against him by former patients in a lawsuit was filed by dianna dall'occhio against mr marcus the dall'occhio lawsuit mr marcus did not carry malpractice insurance at the time of the dall'occhio lawsuit an attorney john dicaro dicaro handled the settlement of that lawsuit petitioners deducted dollar_figure in legal expenses on their individual federal_income_tax return for alleged payments to five attorneys petitioners substantiated all of the payments to four of the five attorneys in the amount of dollar_figure by providing copies of canceled checks during the audit of petitioners' federal_income_tax return petitioners did not provide respondent with copies of canceled checks made payable to dicaro respondent disallowed the remaining amount which petitioners allegedly paid to dicaro ultimate findings_of_fact as a substitute for a bequest of property and in settlement of all claims which she had against her stepfather's estate the sisters agreed to pay mrs marcus one-third of the net_proceeds from the estate when and as it was liquidated petitioners did not provide any substantiation for the alleged payments to dicaro opinion this case deals with two separate and distinct issues a capital_gain versus tax-free inheritance issue and a substantiation of attorney's_fees issue should we find for - -6 respondent on either of the two issues we must decide whether a penalty under sec_6662 is appropriate capital_gain vs inheritance as evidenced by respondent's admission in her answer and stipulation no it is undisputed that mrs marcus received dollar_figure pursuant to the arrangement petitioners allege that the dollar_figure was received in lieu of an inheritance from her parents and in settlement of claims against her stepfather's estate therefore under the principles of 305_us_188 and its progeny petitioners assert that the dollar_figure is excludable from gross_income under sec_102 sec_102 states sec_102 general_rule --gross income does not include the value of property acquired by gift bequest devise or inheritance despite admitting as much in her answer respondent argues that lyeth is inapplicable because there was no dispute as to mrs marcus' inheritance respondent argues that mrs marcus sold property in that she had already inherited since petitioners have offered no proof as to their basis in the property respondent argues that the entire proceeds are includable in gross_income the arrangement according to respondent in par a of her answer admits that the arrangement was entered into by mrs marcus as a substitute for a bequest of property and in settlement of all claims against the estate this admission was inexplicably ignored by respondent at trial and in her briefs - -7 respondent was simply an accommodation to relieve mrs marcus of the details of handling the property until it was sold consequently the parties dispute whether the arrangement is more properly characterized as a settlement document by which mrs marcus resolved her claims against her stepfather's estate or as a vehicle that simply facilitated the handling of the property the parties do not disagree as to the law on this point however they have a fundamental disagreement as to the facts respondent further argues that even if the rationale of lyeth controls it does not automatically make the cash received in compromise of a claim as an heir a tax-free inheritance although the settlement of a claim for a portion of the corpus of an estate is excludable from an individual's gross_income the settlement of a claim for lost income results in gross_income to the individual lyeth v hoey supra 573_f2d_42 25_tc_1015 respondent fails to fully develop this alternative argument she apparently believes that petitioners have not shown that any claims compromised were solely for a share of the property respondent's final argument is that the arrangement by using an amount contingent on the future sale price of the property necessarily contains the potential for an appreciation component that would not be a tax-free inheritance this - -8 argument adopts the rationale of the court of claims in parker v united_states supra discussed infra it is petitioners' burden to show that the dollar_figure should be excluded from gross_income rule a 290_us_111 exclusions from income are narrowly construed accordingly any funds or other accessions to wealth received by a taxpayer are presumed to be gross_income and are includable as such in the taxpayer's return unless the taxpayer can demonstrate that the funds or accessions fit into one of the specific exclusions created by the code 913_f2d_1486 9th cir citing 348_us_426 revg 91_tc_160 we agree that the taxpayer bears the burden of establishing that proceeds of a settlement are what the taxpayer contends them to be in this case property rather than income from property id pincite resolution of the first issue depends on among other facts and circumstances the motivation of mrs marcus when she entered into the arrangement if it was entered into by mrs marcus as a compromise of her claims as an heir against the estate then the principles established by lyeth v hoey supra and it sec_5 we note at the outset that the record contains no evidence that we are dealing with a distribution of capital from an estate which has already reported the gain_or_loss from the sale of the property or that mrs marcus' sisters reported such gain_or_loss on their individual tax returns - -9 progeny will apply the supreme court in lyeth established the doctrine whereby proceeds received in compromise of a dispute are characterized for tax purposes in accordance with the nature of the claims which were compromised in order to have lyeth control there must be a compromise of a disputed claim by the estate or its heirs as opposed to a voluntary rearrangement of property interests amongst heirs the u s court_of_appeals for the ninth circuit to which this case would be appealable considered this question in 314_f2d_79 9th cir revg and remanding 35_tc_1184 in estate of vease the decedent's father died months after executing a will and very shortly after informing his attorney of modifications he wished to be made to it the attorney incorporated these modifications into a new will which the decedent's father did not have an opportunity to execute before he died shortly after the father's death his attorney met with his widow and children including the decedent the attorney told the family that there was an executed will and an unexecuted will but did not reveal the contents of either document to the family members the family decided unanimously to abide by the father's last wishes as expressed by the terms of the more recent unexecuted will the executed will provided for specific bequests to the decedent with percent of the residue of her father's estate to be placed in a_trust from which she was to receive the income annually the principal to be distributed to her when she attained the age of the unexecuted will made no specific bequests to the decedent but provided that percent of the residue of the father's estate was to be placed in trust from which she was to receive the income_for_life the principal of the trust was never to be distributed to the decedent the issue in estate of vease was whether the decedent's income_interest in two trusts6 resulted from a transfer of property by the decedent during her lifetime as the commissioner argued or whether the trusts resulted from the transfer of assets by the decedent's father's estate due to the decedent's standing as an heir as the estate argued the tax_court held that the decedent received her life_estate in the trusts by reason of her standing as an heir relying on lyeth the court_of_appeals for the ninth circuit disagreed finding that lyeth did not control one who has standing as an heir by intestacy or as a beneficiary under a previous will may make such standing the basis for a challenge of the will as a whole or a claim with regard to some provision thereof property received from the estate in settlement of a bona_fide challenge or claim of this kind in whatever amount and however conditioned as to disbursement or otherwise may properly be said to be received by reason of such standing lyeth v hoey and litigation subsequent to the father's death established two trusts rather than the single trust contemplated by either of the wills the cases decided in accord with it are all instances of this kind the basis of the family agreement was therefore not the standing of an heir or heirs to contest the will as a whole or of a beneficiary under a previous will to question a provision of a later will rather it was the standing of each as a beneficiary under the executed will to agree upon a disposition of the property bequeathed and devised to all of them thereunder in a manner different from that provided in the will the resulting agreement was nothing more than a voluntary rearrangement of property interests acquired under an admittedly valid will concluded without duress of unsatisfied claims commissioner v estate of vease supra pincite emphasis added fn ref omitted there is evidence in the record to support both interpretations a bona_fide challenge and a voluntary rearrangement of property interests however we are not forced to choose between them as respondent has in effect already conceded this issue in the pleadings in which she admits 5a as a substitute for a bequest of property from fulvio suvich to maria f marcus and in settlement of all claims which maria f marcus had against the estate of fulvio suvich the estate his heirs agreed to pay maria f marcus a portion of the estate when and as it was liquidated the estate settlement agreement settlement agreement was evidenced by a written_agreement dated august emphasis added 5b in maria f marcus received us dollar_figure from the estate pursuant to the settlement agreement we will not ignore pleadings of fact that are not directly contradicted by the record such admissions of fact are binding upon this court and the parties to the action 53_tc_135 citing 39_tc_641 in a similar situation the court_of_appeals for the ninth circuit has stated the allegation quoted was certainly not so incredible as to justify the tax_court in ignoring the commissioner's flat admission of it it was supported by the testimony of the taxpayer's accountant in the prior proceeding 208_f2d_576 9th cir remanding 18_tc_122 in gensinger the commissioner had admitted in the answer that 'all corporate obligations were paid on or before date ' id pincite the court_of_appeals stated the taxpayer had a right to rely upon the commissioner's admission and the record indicates that he did so we think it was settled on the pleadings that all corporate obligations were paid on or before date and that the tax_court was bound to so find id pincite petitioners in the case at bar likewise relied on the pleadings although there is evidence that mrs marcus had a dual purpose when she entered into the arrangement the admitted allegation that she did so as a substitute for a bequest of property and in settlement of all claims against the estate is not incredible there is evidence to support the admitted allegation the court_of_appeals for the ninth circuit has given substantial deference to an admission in the pleadings 519_f2d_327 9th cir respondent simply ignores the admission rather than seeking to be relieved of it the court_of_appeals for the fifth circuit has also dealt with this issue it acknowledges that a compromise of an heir's claim_against_an_estate can resemble an exchange however that court_of_appeals concludes that a dual purpose does not disqualify a compromise from the application of 305_us_188 but all compromises and therefore all transactions within the potential ambit of lyeth v hoey are in some measure exchanges we have concluded that so long as the settlement is in substantial measure to resolve an underlying and disputed claim based upon a purported gift bequest inheritance or the like what is received in settlement must be characterized for tax purposes by the nature of the underlying and disputed claim resolved thus in circumstances such as those presented by this record where the rationale of lyeth is implicated but where in addition the transaction resembles a sale_or_exchange of property we think that lyeth governs unless it may be said that the circumstances surrounding the transaction fairly exclude the possibility that the exchange is in reality a compromise of an underlying and controverted claim such as one of gift bequest or inheritance 445_f2d_166 5th cir revg 52_tc_560 fn ref omitted emphasis added as stated above there is evidence to support the existence of a controverted claim consequently we cannot exclude the possibility that the exchange is in reality a compromise of an underlying and controverted claim respondent has admitted in the answer that the arrangement was entered into as a substitute for a bequest of property and in settlement of all claims against fulvio suvich's estate therefore respondent's first argument fails respondent's argument that even if the rationale of lyeth v hoey supra controls petitioners must still show that the settlement was for lost inheritance and not for lost income is likewise undermined by the same admissions 5a and 5b in her answer there can be no dispute as to in lieu of what the dollar_figure was paid because respondent admits in paragraph 5b of her answer that it was paid pursuant to the settlement agreement which when read in conjunction with her admission in paragraph 5a means it was as a substitute for a bequest of property mrs marcus did not settle any claims for lost income the arrangement made no mention of lost income the stepfather having an interest similar to a life_estate had the rights to income from the property during his life since the arrangement was entered into in august of the same year as the stepfather's death lost income from the property was not an issue again there is evidence to support the admitted allegations respondent's final argument likens the case at bar to 573_f2d_42 in parker the plaintiffs brother and sister sued various family members on the grounds that the plaintiffs had been improperly excluded from sharing in the estate of their grandmother bertha segerstrom bertha c j segerstrom c j the husband of bertha was a farmer he and his wife bertha had eleven children one of whom was the mother of the plaintiffs some years before his death in c j had formed a partnership with four of his sons the sons continued the partnership after c j 's death by the partnership was farming about big_number acres all of which were located in orange county california the partnership filed tax returns after c j 's death in which bertha was listed as owning a one-fifth partnership_interest however bertha's status as a partner was not recognized by her sons except possibly for tax purposes bertha died intestate in survived by eight of her children and by the plaintiffs children of a deceased daughter although the grandmother had died in the plaintiffs did not discover their possible lost inheritance and file suit until the big_number acres owned by the partnership had dramatically appreciated and were worth about dollar_figure million by litigation developed to quiet title to the partnership property the plaintiffs filed a cross-complaint and sued for a share of the land represented by bertha's one-fifth partnership_interest dollar_figure million of lost income since and dollar_figure million of punitive_damages the suit was settled in the plaintiffs each received dollar_figure in parker v united_states supra pincite the court of claims stated the internal_revenue_service determined that the settlement transaction resulted in the sale_or_exchange of a capital_asset namely the taxpayers' claim against bertha's estate that a substantial amount of capital_gain attributable to the appreciation of the claim over the some twenty years it remained unasserted was thereby realized and that this gain amounted to percent of the settlement proceeds the plaintiffs paid the income_tax deficiencies asserted by the irs filed claims for refund which were disallowed and then filed a petition in the court of claims seeking a refund under the doctrine_of lyeth v hoey supra the court of claims citing lyeth framed the issue as in lieu of what did marilyn and robert the plaintiffs receive dollar_figure in settlement of their cross-complaint against the other members of the segerstrom family parker v united_states supra pincite the court eliminated the claim for dollar_figure million of punitive_damages from consideration since the plaintiffs conceded the issue at settlement aided by appraisals of the land in and the court calculated the value of the plaintiffs' claim to a inheritance of real_property by applying an appreciation factor of percent the court found the adjusted land value to be dollar_figure the court found the plaintiffs' demands for lost profits to be inflated and fictional accordingly rather than applying a ratio of land value to alleged lost profits the court concluded the more reasonable choice is to subtract the adjusted land values dollar_figure from the total settlement proceeds dollar_figure and treat the remainder dollar_figure as compensation_for allegedly lost income by this calculation dollar_figure of the settlement proceeds would have been received in lieu of the ownership interests asserted in the real_property and the remainder of dollar_figure would be attributable to the claimed compensatory_damages for lost income id pincite the court then separated the dollar_figure received for the interest in land into an appreciation component and an original value component the original value component was excluded from income under sec_102 as interpreted in lyeth v hoey supra the appreciation component was taxable since this remaining amount was received in lieu of the rather spectacular appreciation of the properties over the 21-year period between the date of death and the date of settlement parker v united_states supra pincite in effect the court found that the plaintiffs' settlement encompassed the land's appreciation since in our case mrs marcus made no claim against the estate of fulvio suvich for lost income respondent has admitted that the dollar_figure was received as a substitute for a bequest of property thus invoking the rule_of lyeth v hoey supra and its progeny however when mrs marcus entered into the agreement she did not settle for a sum certain to be paid upon the eventual sale of the property she settled for one-third of the net_proceeds from the future sale of the property if the property increased in value after the death of fulvio suvich mrs marcus would share in the appreciation likewise if the property decreased in value mrs marcus would share in its depreciation the potential appreciation or depreciation would not be part of an inheritance or received in lieu of an inheritance but simply the effect of market forces as in parker v united_states supra mrs marcus must show what her basis in the property would have been had she inherited her share one-third of the property respondent determined that petitioners failed to establish mrs marcus' basis in the property and that consequently the entire dollar_figure is taxable where the commissioner has determined in a statutory_notice_of_deficiency that a taxpayer's basis in property is zero the taxpayer bears the burden of proving basis for the purpose of calculating gain_or_loss on the sale of the underlying property rule a 290_us_111 42_tc_755 that principle applies to this case if petitioners cannot establish what mrs marcus' basis would have been had she inherited her share of the property then the entire amount she received in settlement would be taxable respondent also makes the argument that depreciation allowed_or_allowable would have reduced whatever basis mrs marcus had continued petitioners admitted that they did not know the value of the property when mrs marcus' mother died or when mrs marcus' stepfather died however under appropriate circumstances if the record provides sufficient evidence that the taxpayer has some basis in property but the taxpayer is unable to prove the exact amount we can estimate the taxpayer's basis in the property bearing heavily upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir however in order for the court to make such an estimate we must have some basis in fact upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir mrs marcus testified without objection from respondent that her sister in italy an owner of the property told her the property had decreased in value from to mrs marcus although not the legal owner of the property certainly had a beneficial_interest in the property pursuant to the arrangement an owner of property generally is qualified to testify as to the property's value lacombe v a-t-o inc continued in the property this argument is misguided as mrs marcus never had a depreciable_interest in the property her stepfather had a life_estate and upon his death mrs marcus promptly entered into the agreement wherein she gave up all rights to inherit the property cf 51_tc_488 20_f2d_431 5th cir consequently based on mrs marcus' credible testimony and bearing heavily against her we find that she received dollar_figure in lieu of her inheritance therefore we hold that dollar_figure of the amount received pursuant to the agreement is tax free under sec_102 and dollar_figure is a taxable capital_gain in attorney's_fees respondent disallowed dollar_figure of attorney's_fees for failure of petitioners to substantiate them with canceled checks all of the disallowed amount is attributable to alleged payments to john dicaro at trial mr marcus testified that he could not find the checks showing payment to dicaro because the checks were lost when he closed up his medical practice petitioners' burden of proving that respondent's determinations in her deficiency_notice are erroneous includes the burden of substantiation see 65_tc_87 affd per curiam 540_f2d_821 5th cir deductions are a matter of legislative grace petitioners have the burden of showing that they are entitled to any deduction claimed 292_us_435 sec_6001 requires taxpayers to maintain petitioners' position at trial was that they paid dicaro dollar_figure in and they are seeking to deduct the entire payment adequate_records from which their tax_liability may be determined 92_tc_661 petitioners have failed to establish that they are entitled to the additional deduction for attorney's_fees they presented no documentary_evidence such as canceled checks petitioners failed to call dicaro as a witness or any other person who could corroborate their claimed payments to him also unexplained is how petitioners managed to have every canceled check to substantiate payments to four other attorneys but could not produce a single canceled check for the claimed payments to dicaro if mr marcus' records were lost closing up his office why were the only legal fee checks misplaced the ones to dicaro why didn't petitioners get copies of the canceled checks from their bank under these circumstances mr marcus' uncorroborated testimony is not sufficient to substantiate the deduction we know of no rule that uncontradicted testimony must be accepted by a court finding the facts particularly where as here the testimony is given by interested parties 338_f2d_602 9th cir affg 41_tc_593 petitioners attempted to enter into the record a recreated fee statement from dicaro's office to show that the fees had been paid but failed to authenticate the statement by having anyone from dicaro's office testify also the recreated statement only purports to show that payments were made not by whom payments were made sec_6662 accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 including negligence or disregard of rules or regulations respondent asserts that the entire underpayment of petitioners' tax was due to negligence or intentional disregard of rules or regulations sec_6662 as under the predecessor section covering the addition_to_tax for negligence sec_6653 petitioners bear the burden_of_proof on the penalty in issue rule a 85_tc_934 negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances neely v commissioner supra disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalties of sec_6662 do not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayers acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayers acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners have conceded that they failed to include significant amounts of miscellaneous income_interest income and capital_gain income petitioners have offered no evidence that they were not negligent in omitting such items or that they had reasonable_cause to do so petitioners have offered no evidence that they were not negligent or had reasonable_cause to deduct attorney's_fees in excess of the amount allowed by respondent or in failing to include any portion of the dollar_figure in taxable_income in fact petitioners' briefs fail to address the negligence issue at all we cannot be sure that petitioners intended to abandon the issue but in any case respondent's determination of the applicable penalty must be sustained with respect to the underpayment redetermined herein as petitioners have not met their burden_of_proof on this matter respondent's alternative argument for the substantial_understatement_penalty is rendered moot by our finding sustaining the negligence_penalty to reflect the foregoing and concessions of the parties decision will be entered under rule
